NO. 07-08-0254-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 22, 2008



______________________________





EMILIO CHAVEZ, JR., APPELLANT



V.



JENNY GLOBAL, LTD ET AL., APPELLEE





_________________________________



FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2007-541,676; HONORABLE RUBEN REYES, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Emilio Chavez, Jr., an inmate proceeding pro se, filed a notice of appeal challenging the trial court’s order of dismissal for want of prosecution in his action against Appellee, Jenny Global, Ltd, et al.  By letter dated June 11, 2008, Chavez was notified that, among other things, a filing fee of $175 had not been paid, noting that failure to do so within ten days could result in dismissal pursuant to Rule 42.3(c).  No fee having been received within the deadline, by letter dated June 24, 2008, Chavez was again advised of the outstanding filing fee and the consequences of failing to pay.  He was also given the opportunity to, in lieu of paying the filing fee, file an affidavit of indigence on or before July 15, 2008.  
See 
Tex. R. App. P. 44.3.  
See also Higgins v. Randall County Sheriff’s Office
, 193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can dismiss an appeal for noncompliance only after allowing a reasonable time to correct a defect).  Despite two notices and a reasonable time in which to comply with this Court’s request, Chavez has failed to respond.  Consequently, this Court is authorized to dismiss this appeal.

On July 16, 2008, the District Clerk of Lubbock County filed a request for an extension of time in which to file the clerk’s record specifying that Chavez had not submitted a written designation for the record nor had he made arrangements to pay.  Our disposition of this appeal renders the clerk’s request moot.

Accordingly, the appeal is dismissed.



Patrick A. Pirtle

      Justice